The plaintiff in error, Seth Little, was convicted in the county court of Jefferson county on a charge of pointing a pistol unlawfully at W.L. Peters, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of six months. Judgment was pronounced on the 11th day of April, 1911. The appeal was filed in this court on the 31st day of May, 1911. No briefs have been filed, and no appearance made for oral argument. The judgment of the trial court is affirmed for want of prosecution. *Page 738